Here, the district court's June 13, 2013, order enforced the
                    portion of the amended divorce decree allowing respondent to exercise an
                    option to take possession of the marital residence if appellant failed to pay
                    for respondent's share within the specified time. An order enforcing a
                    prior order is not appealable as a special order after final judgment.
                    Gumm, 118 Nev. at 920, 59 P.3d at 1225. Moreover, to the extent the
                    district court denied appellant's countermotion to modify the divorce
                    decree, that countermotion was not based on a change in circumstances
                    because the asserted circumstances occurred prior to the entry of the
                    amended divorce decree and were raised in an identical motion filed before
                    the amended decree. Thus, appellant's challenge to respondent's
                    ownership of the marital residence, is simply an attack of the amended
                    divorce decree. Burton, 99 Nev. at 700, 669 P.2d at 705. Therefore, we
                    conclude that the district court's order is not appealable as a special order
                    after final judgment under NRAP 3A(b)(8). Further, because the portion
                    of the district court's order awarding respondent attorney fees did not
                    establish an amount of fees, but directed respondent's counsel to file a
                    memorandum of fees and costs, the attorney fees award is not a final,
                    appealable award. Accordingly, we lack jurisdiction over this appeal, and
                    we
                                ORDER this appeal DISMISSED.'


                                                   Aa_A
                                             Hardesty




                          'In light of this order, we deny as moot appellant's motion for a stay.
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947n    cep,
                     cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                          Robert E. Gaston, Settlement Judge
                           Cheri M. King
                           Radford J. Smith, Chtd.
                           Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                        3
(0) 1947A ci(51049